DETAILED ACTION
This action is responsive to claims filed 19 September 2019.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Puja Detjen (Reg. No. 72,311) on 26 July 2021.

The application has been amended as follows: 

WHAT IS CLAIMED IS:

determining a  involving multiple TCI states, the determination based on a pseudo-random sequence; and 
decoding the multi-TCI state transmission based on the determination.  
 
2.         (Currently Amended) The method of claim 1, wherein decoding the multi-TCI state transmission comprises receiving 
 
3.         (Currently Amended) The method of claim 1, wherein: 
the resource split is determined at [[the]]an RB level, RB group (RBG) level, or precoding RBG (PRG) level; 
the resource split is equal having [[the ]]a same number of RBs for each of the multiple TCI states or unequal having different numbers of RBs for the TCI states; and 
the RBs for each of the multiple TCI states are contiguous or non-contiguous.  
 
4.         (Previously Presented) The method of claim 1, wherein the determination includes determining a first subset of the RBs for a first TCI state involved in the multi-TCI state 
 
5.         (Currently Amended) The method of claim 4, wherein: 
on the first subset of the RBs, the multi-TCI state transmission is received with power boosting by the first TCI state and the second TCI state is muted; and 
on the second subset of the RBs, the multi-TCI state transmission is received with power boosting by the second TCI state and the first TCI state is muted.  
 
6.         (Previously Presented) The method of claim 1, wherein the determination of the resource split is performed per-slot.  
 
7.         (Currently Amended) The method of claim 1, further comprising generating the pseudo-random sequence using a same seed generated based on a same parameter as [[the]]a seed and parameter used by the multiple TCI states to determine the 
 
8.         (Previously Presented) The method of claim 1, wherein the pseudo-random sequence is based on an identifier of the UE.  
 
9.         (Previously Presented) The method of claim 8, wherein the identifier of the UE comprises a radio network temporary identifier (RNTI) of the UE or a separate ID of the UE configured by higher layers.  

10.       (Currently Amended) The method of claim 1, wherein the pseudo-random sequence is based on an identifier of one or more of the multiple TCI states involved in the multi-TCI state transmission.  
 
11.       (Currently Amended) The method of claim 10, wherein the identifier is a physical cell identifier (PCI) of the one or more multiple TCI states.  
 
12.       (Previously Presented) The method of claim 1, wherein the pseudo-random sequence is based on a slot number or an RB index number.  
 
13.       (Currently Amended) The method of claim 12, wherein the RB index number is [[the]]an index of [[the]]a first RB of scheduled RBs in an active bandwidth part (BWP).  
 
14.       (Currently Amended) The method of claim 1, wherein: 
the determination of the resource split based on the pseudo-random sequence comprises determining one combination from a set of total possible combinations of the set of RBs between the multiple TCI states; and 
[[the]]a number of possible total combinations is based on the number RBs in the set of RBs, the granularity at which the resource split is determined, the number of TCI states involved in the multi-TCI state transmission, and whether the resource split is equal or unequal.  
 

 
16.       (Previously Presented) The method of claim 15, wherein the restricted subset includes only combinations of at least semi-distributed RBs.  
 
17.       (Currently Amended) The method of claim 1, wherein the determination of 
 
18.       (Previously Presented) The method of claim 1, wherein the multiple TCJ states are associated with different transmission reception points (TRPs), different antenna panels of a TRP, different quasi co-colocation parameters, or a combination thereof.  
 
19.       (Currently Amended) A method for wireless communications by a base station (BS) involved in a multiple transmission configuration indicator (multi-TCI) state transmission, comprising: 
determining a  of multiple TCI states, the determination based on a pseudo-random sequence; and 
transmitting the multi-TCI state transmission to a user equipment (UE) on a subset of the RBs based on the determination.  

20.       (Previously Presented) The method of claim 19, wherein the pseudo-random sequence is based on an identifier of the UE.  
 
21.       (Previously Presented) The method of claim 20 wherein the identifier of the UE comprises a radio network temporary identifier (RNTI) of the UE or a separate ID of the UE configured by higher layers.  
 
22.       (Currently Amended) The method of claim 19, wherein the pseudo-random sequence is based on an identifier of one or more of the multiple TCI states involved in the multi-TCI state transmission.  
 
23.       (Currently Amended) The method of claim 22, wherein the identifier is a physical cell identifier (PCI) of the multiple TCI states.  
 
24.       (Previously Presented) The method of claim 19, wherein the pseudo-random sequence is based on a slot number or an RB index number.  
 
25.       (Currently Amended) The method of claim 24, wherein the RB index number is the index of [[the]]a first RB of scheduled RBs in an active bandwidth part (BWP).  
 
a set of total possible combinations.  
 
27.       (Previously Presented) The method of claim 26, wherein the restricted subset includes only combinations of at least semi-distributed RBs.  
 
28.       (Currently Amended) The method of claim 19, wherein the determination of 
 
29.       (Currently Amended) An apparatus for wireless communications, comprising: 
means for determining a  of multiple TCI states, the determination based on a pseudo-random sequence; and 
means for decoding the multi-TCI state transmission based on the determination.  
 
30.       (Currently Amended) An apparatus for wireless communications, comprising: 
means for determining a  of multiple TCI states, the determination based on a pseudo-random sequence; and 
means for transmitting the multi-TCI state transmission to a user equipment (UE) on a subset of the RBs based on the determination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the element of at least independent claims 1, 19, 29 and 30. 
Guo et al. (WO 2019/182429) and Cao et al. (US 2020/0336181) were found to be the closest prior art to disclosing the claimed invention. Guo, at Figs. 25 and 26 and associated description, discloses user equipment (UE) receiving, from a base station, downlink (DL) data and DL control information (DCI) from which indices for multiple Transmission Configuration Indicator (TCI) states are determined and deriving an associated between the DL data and the TCI states. Cao, at Figs. 16-17 and associated description including paragraphs 100, 246 and 291, discloses a base station providing an Radio Resource Control (RRC) configuration to a UE including M TCI states for Multiple User – Multiple Input Multiple Output (MU-MIMO) transmission, DCI including usage configuration information of N activated TCI states and DCI including a DeModulation Resource Signal (DMRS) configuration, and the UE detecting and receiving DL data according to the DCI, and the UE receiving information on the DMRS configuration including information on a pseudo random sequence and a corresponding orthogonal covered code (OCC) for generating DMRS. Though Guo and Cao could arguably be relied upon for disclosing a UE determining how to receive downlink information based on multiple TCI states and a pseudo random sequence, Guo and Cao do not appear to explicitly disclose the UE determining a resource split, or equivalent, of a set of resource blocks based on 
Since claims 1, 19 and 29-30 at least require a base station or UE to determine resource splits of sets of RBs and transmitting or decoding a multi-TCI state transmission based on the determination, claims 1, 19 and 29-30 are allowed over the prior art. Claims 2-18 and 20-28 are allowed for at least depending on claims 1 or 19 and not introducing any other issues that would otherwise prevent allowance.
Therefore, claims 1-30 are allowed as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (WO 2019/182429).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas R Cairns/Examiner, Art Unit 2468